Name: 2013/427/EU: Commission Implementing Decision of 2Ã August 2013 concerning a financial contribution by the Union to the emergency vaccination plan against classical swine fever in Latvia and Belarus and for the implementation of surveillance measures in Latvia, Lithuania and Belarus in the context of the emergency measures taken to combat this disease (notified under document C(2013) 4980)
 Type: Decision_IMPL
 Subject Matter: Europe;  agricultural policy;  agricultural activity;  cooperation policy;  economic policy;  health;  means of agricultural production
 Date Published: 2013-08-08

 8.8.2013 EN Official Journal of the European Union L 213/22 COMMISSION IMPLEMENTING DECISION of 2 August 2013 concerning a financial contribution by the Union to the emergency vaccination plan against classical swine fever in Latvia and Belarus and for the implementation of surveillance measures in Latvia, Lithuania and Belarus in the context of the emergency measures taken to combat this disease (notified under document C(2013) 4980) (Only the Latvian and Lithuanian texts are authentic) (2013/427/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 3(3), 3(6) and Article 8 thereof, Having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (2), and in particular Article 84 thereof, Whereas: (1) As the plan approved by Commission Implementing Decision 2013/90/EU (3) is a sufficiently detailed framework in the meaning of Article 94 of the Commission Delegated Regulation (EU) No 1268/2012 of 29 October 2012 on the rules of application of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council on the financial rules applicable to the general budget of the Union (4), the present decision constitutes a financing decision for the expenditure provided for in the work programme for grants. (2) Classical swine fever is an infectious viral disease of domestic and feral pigs which causes disturbance to intra-Union trade and export to third countries. (3) In the event of an outbreak of classical swine fever, there is a risk that the disease agent might spread to other pig holdings within that Member State, to other Member States and to third countries through trade in live pigs, their products, semen, ova and embryos and also by feral pigs. (4) Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (5) lays down the measures that shall be taken in the event of an outbreak to prevent further spread of the virus. (5) In case of confirmation of the presence of classical swine fever virus in feral pigs and when the epidemiological data available suggest that it threatens to spread, oral vaccination of feral pigs in the area at risk is the most effective and efficient veterinary measure to contain the spread of the disease. (6) On 20 November 2012 Latvia notified two primary cases of classical swine fever in feral pigs in Dagda and Zilupe counties, very close to the border with Belarus and Russia. (7) Following these outbreaks Latvia implemented surveillance for classical swine fever in feral pigs and subsequently in domestic pigs in backyard holdings in the areas surrounding the primary cases to define the infected area. (8) Implementing Decision 2013/90/EU approved the plan presented by Latvia for the eradication of classical swine fever and the emergency vaccination of feral pigs as soon as the environmental conditions allow for it in the designed areas in accordance with Article 16(1) and the fourth subparagraph of Article 20(2) of Directive 2001/89/EC. (9) In accordance to the Latvian legislation, the outbreak of classical swine fever is considered as an emergency and with the agreement by the cabinet of Ministers it was allowed the urgent procedure for the purchase of the vaccine without an open tender to ensure the availability of the vaccine for the 2013 spring campaign. (10) Due to the vicinity of the infected area to Belarus it cannot be excluded that infected feral pigs cross the border between Latvia and Belarus, and also the Community veterinary emergency team after the visit on the spot in February 2013 recommended to extend the vaccination area to a 50 km buffer zone in Belarusian territories along the Latvian border. (11) To assess the epidemiological evolution of the disease in feral pigs and in pigs in backyard holdings at risk, it was appropriate to urgently establish harmonised surveillance activities and epidemiological surveys based on serological and virological laboratory tests for classical swine fever virus in domestic and feral pigs in certain high risk areas in the surroundings of the infected area within Latvia, Belarus and as well Lithuania. (12) Latvia has presented the estimated costs of the plan for classical swine fever emergency vaccination of feral pigs indicating the approximate number of vaccine doses needed for the territory of Latvia and the vaccination buffer zone in Belarus and the estimated costs of carrying out those vaccinations. The estimated cost for emergency vaccination amounts to EUR 221 800. (13) In the first week of April 2013, Latvia and Lithuania submitted an initial estimation of the costs to be incurred for the implementation of an epidemiological survey and classical swine fever surveillance measures in the context of the other emergency measures taken to combat the disease in the territory of Latvia, Lithuania and Belarus. The estimated cost for the surveillance measures amount to EUR 227 000 in Latvia and Belarus and EUR 17 000 in Lithuania. (14) The retroactive eligibility of the costs incurred by Latvia since the date of notification of the outbreaks and by Lithuania and Belarus since the date of starting of surveillance activities is justified because these actions are essential to define the vaccination area and therefore successfully eradicate the disease. (15) Article 3(6) of Decision 2009/470/EC provides that the financial contribution from the Union must be 100 % of the cost of supply of the vaccine and 50 % of the cost incurred in carrying out the vaccination. However, given the need to avoid excessive expenditure for the Union budget, maximum amounts must be established which reflect the reasonable payment for cost of supply of the vaccine and costs incurred in carrying out the vaccination. A reasonable payment is a payment for a material or a service at a proportionate price compared to the market price. Pending on-the-spot checks carried out by the Commission, it is now necessary to approve specific financial contribution from the Union to Latvia and fix the amount for payment of the first instalment of the Unions financial contribution. (16) Under Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (6), veterinary measures are to be financed under the European Agricultural Guarantee Fund. For financial control purposes, Articles 9, 36 and 37 of that Regulation are to apply. (17) The payment of the financial contribution shall be subject to the condition that the actions planned have actually been carried out and that the authorities supply all the necessary information to the Commission. (18) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. In the context of the emergency measures taken to combat classical swine fever in 2013, Latvia shall be entitled to a specific contribution from the Union for the classical swine fever feral pigs emergency vaccination plan to be carried out in Latvia and in Belarus amounting to: (a) 100 % of the cost (not including VAT) of supply of the vaccine doses; (b) 50 % of the cost of salaries and fees paid to personnel carrying out the vaccinations in Latvia, and 50 % of the cost (not including VAT) of the expenditure directly associated with the vaccinations in Latvia. 2. The maximum amounts to be reimbursed to Latvia for the cost referred to in paragraph 1 shall not exceed: (a) for the purchase of vaccine, EUR 0,91 in average per dose; (b) for the vaccination, EUR 0,18 in average per vaccine dose distributed in Latvia; (c) EUR 130 800 for vaccination cost in Latvia; (d) EUR 91 000 for vaccination cost in Belarus. Article 2 1. In the context of the emergency measures taken to combat classical swine fever, Latvia and Lithuania shall be entitled to a financial contribution from the Union for the expenditure incurred for the costs of the laboratory tests for serological and virological surveillance measures in domestic and feral pigs carried out in Lithuania and in Belarus as from 1 April 2013 and in Latvia as from 20 November 2012. 2. The financial contribution by the Union shall be at the rate of 50 % of the costs to be incurred by Latvia and Lithuania for the activities referred to in paragraph 1, and shall not exceed: (i) EUR 227 000 for Latvia; (ii) EUR 17 000 for Lithuania. 3. The maximum of the cost to be reimbursed to Latvia and Lithuania for the activities referred to in paragraph 1 shall in average not exceed: (i) EUR 0,5 per domestic pig sampled; (ii) EUR 5 per feral pig sampled; (iii) EUR 2 per ELISA test; (iv) EUR 10 per PCR test; (v) EUR 10 per virological test. Article 3 Subject to the results of any on-the-spot checks carried out in accordance with Article 11(1) of Decision 2009/470/EC, a first tranche payment shall be paid to Latvia as follows: (a) up to EUR 224 300; (b) as part of the financial contribution from the Union provided for in Articles 1 and 2. That payment shall be made on the basis of an official request for reimbursement submitted by Latvia. Article 4 The expenditure eligible for a financial contribution by the Union for the measures referred to in Articles 1 and 2 shall be limited to the costs incurred by the Member States for the measures set out in points 1 to 4. 1. Sampling: (a) personnel, whatever the status, specifically allocated entirely or in part for carrying out the sampling; the costs are limited to actual salaries plus social security charges and other statutory costs included in the remuneration); and (b) overheads equal to 7 % of the sum of the cost referred to in (a). 2. Laboratory testing: (a) the purchase of test kits, reagents and all consumables identifiable and especially used for carrying out the laboratory tests; (b) personnel, whatever the status, specifically allocated entirely or in part for carrying out the tests in the premises of the laboratory; the costs are limited to actual salaries plus social security charges and other statutory costs included in the remuneration; and (c) overheads equal to 7 % of the sum of the costs referred to in (a) and (b). 3. The purchase and storage of vaccine doses and/or vaccine plus baits for wild animals. 4. The distribution of vaccines plus baits for wild animals: (a) personnel, whatever the status, specifically allocated entirely or in part for distributing vaccine baits; the costs are limited to their actual salaries plus social security charges and other statutory costs included in the remuneration; (b) overheads equal to 7 % of the sum of the costs referred to in (a). Article 5 1. The financial contribution from the Union as referred to in Articles 1 and 2 shall be paid on the basis of: (a) a final technical report in accordance with Annex I on the technical execution of the emergency vaccination, including the results attained during the period from 1 April 2013 to 31 December 2013; (b) a final technical report in accordance with Annex II on the technical execution of the surveillance measures, including the results attained during the period from 20 November 2012 in Latvia and from 1 April 2013 in Lithuania to 31 December 2013; (c) a final financial report, in computerised form in accordance with Annex III, on the costs incurred by Latvia during the period from 20 November 2012 to 31 December 2013 and by Lithuania during the period from 1 April 2013 to 31 December 2013; (d) the results of any on-the-spot checks carried out in accordance with Article 11(1) of Decision 2009/470/EC. The documents supporting the reports referred to in points (a) to (c) shall be made available for on-the-spot checks referred to in point (d) carried out by the Commission. 2. The final technical report and the final financial report referred to in paragraph 1(a) to 1(c) shall be submitted by 1 April 2014 at the latest. If that time limit is not observed, except if duly justified circumstances exist for this delay, the specific financial contribution from the Union shall be reduced by 25 % for every calendar month of delay. Article 6 This Decision is addressed to the Republic of Latvia and the Republic of Lithuania. Done at Brussels, 2 August 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 298, 26.10.2012, p. 1. (3) OJ L 47, 20.2.2013, p. 70. (4) OJ L 362, 31.12.2012, p. 1. (5) OJ L 316, 1.12.2001, p. 5. (6) OJ L 209, 11.8.2005, p. 1. ANNEX I Final technical report on the emergency vaccination against classical swine fever in feral pigs Member State: ¦ Date: ¦ 1. Technical evaluation of the situation: 1.1. Epidemiological maps: 2. Information on vaccination: 2.1. Description of vaccine used: 2.2. Number of vaccine doses distributed: Member State or third country region/area Number of vaccine doses Spring 2013 Number of vaccine doses Summer 2013 Number of vaccine doses Autumn 2013 Number of vaccine doses TOTAL 2013 Totals 3. Achievement of targets and technical difficulties: ANNEX II Final technical report on surveillance measures in relation to classical swine fever in feral and domestic pigs Member State: ¦ Date: ¦ 1. Technical evaluation of the situation: 1.1. Epidemiological maps: 1.2. Information on surveillance: Member State or third country region/area Number of domestic pigs sampled Number of feral pigs sampled Type of test (1) Number of tests Number of positive domestic pigs Number of positive feral pigs Totals 2013 2. Achievement of targets and technical difficulties: 3. Additional epidemiological information: epidemiological inquiries, dead animals found, age distribution of positive reactors, lesions found, etc.: (1) Indicate: ELISA, PCR, Ag-ELISA, isolation, other (specify). ANNEX III Final financial report Member State: ¦ Date: ¦ 1. Emergency vaccination against classical swine fever in feral pigs: Number of vaccine doses distributed (1) Cost of purchase of vaccine doses distributed (1) (2) Cost of salaries and fees (personnel specifically recruited) for vaccine distribution (1) (3) Overheads (7 %) (1) Total costs (1) Spring (double: 2 Ã  distribution campaign) Summer (double: 2 Ã  distribution campaign) Autumn (double: 2 Ã  distribution campaign) Total 2013 2. Surveillance measures in relation to classical swine fever in feral and domestic pigs: Laboratory tests Number of tests carried out Cost of tests (2) Laboratory test (1) Personnel (2) Overhead Total Costs Serological tests (ELISA) PCR tests Virological tests Sampling Costs of sampling (2) Personnel (1) Overhead Total costs Number of domestic pigs sampled Number of feral pigs sampled I certify that:  this expenditure was actually incurred, accurately accounted for and eligible under the provisions of this Decision,  all supporting documents relating to the expenditure are available for inspection,  no other Union contribution was requested for these measures and all revenue accruing from operations under them is declared to the Commission,  the programme was executed in accordance with the relevant Union legislation,  control procedures apply, in particular to verify the accuracy of the amounts declared, to prevent, detect and correct irregularities. Date: Name and signature of operational director: (1) All costs are VAT excluded. (2) All costs are VAT excluded.